These cases, involving similar legal propositions, and hence disposed of together, come into this court upon petitions in error to the court of common pleas of Stark county. There, they were actions brought under and by virtue of Section 1465-37 etseq., General Code, commonly known as the Workmen's Compensation Act.
The defendants in error won in both cases, and a reversal of the judgments entered in the court below is the object of these proceedings.
Two claims of error are presented: First, decisions *Page 568 
and judgments are not sustained by sufficient evidence; second, decisions and judgments are contrary to law.
In order to dispose of the first-claimed error we were required to, and have, read both records. They disclose that Meininger's left foot was caught and crushed between two clay cars, and that Stark's left leg was caught and crushed between two coal cars. Both men sustained very serious injuries, which have greatly impaired their earning capacity. They are young men, and prior to the receipt of their injuries were able-bodied. It is very apparent that both of them, by reason of the injuries, lack much of the energy and usefulness they possessed prior to the accidents. These facts, coupled with others, which we will not mention as they are well known to all concerned, amply warranted the trial court in reaching the conclusions here complained of.
Coming now to the second claimed error: We learn from the record that the defendants in error have participated in the state insurance fund. In the first instance, they were paid on a temporary total disability basis, and later on a temporary partial disability basis. Stark was compensated to March 15, 1923, and Meininger to September 28, 1925. In 1929, however, the defendants in error, desiring to further participate in the state insurance fund, filed applications for a modification of award with the commission, assigning as ground therefor an impairment in earning capacity. The commission heard and denied these applications. Thereupon an appeal was perfected in each matter to the court of common pleas of Stark county, where, upon trial, the judgments now under review were entered. *Page 569 
It is insisted that an appeal did not lie, and hence the judgments are contrary to law. With this contention we are not in accord for the reason that under the facts in these cases the rulings of the commission on the applications of the defendants in error for a modification of award clearly constitute a denial of the right of the defendants in error to further participate in the state insurance fund after the dates named, on a jurisdictional ground going to the basis of their right. Section 1465-90, General Code, as amended in 109 Ohio Laws, 291, 296, applied; and the decisions in Roma v. Industrial Commission,97 Ohio St. 247, 119 N.E. 461; Perkins v. Industrial Commission,106 Ohio St. 233, 140 N.E. 134; Industrial Commission v.Phillips, 114 Ohio St. 607, 151 N.E. 769; and IndustrialCommission v. Link, 122 Ohio St. 181, 171 N.E. 99, followed.
  The rule enounced in Industrial Commission v. Sternat, 15 Ohio App. 22, is not in point and hence of no moment here.
Holding these views, it follows that the judgments now under review should be affirmed.
Judgments affirmed.
LEMERT, P.J., and SHERICK, J., concur. *Page 570